       Case 3:20-cv-08031-JJT Document 17 Filed 06/08/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Laverne Jim,                                       No. CV-20-08031-PCT-JJT
10                  Plaintiff,                          ORDER
11   v.
12   Flagstaff Buick GMC Incorporated,
13                  Defendant.
14
15          Pursuant to this Court’s Order of April 6, 2020 (Doc. 16),
16          IT IS ORDERED that the above-entitled matter is hereby dismissed with prejudice,
17   the parties to bear their own costs and attorneys’ fees.
18          IT IS FURTHER ORDERED directing the Clerk to close this matter.
19          Dated this 8th day of June, 2020.
20
21                                          Honorable John J. Tuchi
                                            United States District Judge
22
23
24
25
26
27
28
